DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 28 February 2022 is acknowledged.

Claim Objections
Claims 3, 15 and 20 are objected to because of the following informalities:
In claim 3, line 2, the phrase “the first concave curved portion” should be replaced with --a first concave curved portion--.
In claim 3, line 3, the phrase “the second concave curved portion” should be replaced with --a second concave curved portion--.
In claim 3, line 5, the phrase “the spine” should be replaced with --a spine--.
In claim 15, line 6, the phrase “the interior cavity” should be replaced with --an interior cavity--.
In claim 20, line 6, the phrase “the interior cavity” should be replaced with --an interior cavity--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abels (US 2009/0183347) further in view of Petzl et al. (US 2009/0056088).
Regarding claim 1, Abels discloses an apparatus comprising:
a frame (12) having a proximal end and a distal end at opposite ends of an elongated section with a gate opening between the proximal end and the distal end, the frame having an internal surface generally defining an interior cavity and an external surface opposite the internal surface (Figs. 1-3 as shown);
a gate (14) pivotally attached to the proximal end of the frame to span the gate opening and configured to open and close for access to the interior cavity of the frame, the gate and the frame together forming a closed shape when the gate is closed (Figs. 1-3 as shown); and

Abels fails to disclose a lock configured to secure the gate relative to the frame.
Petzl et al. teaches a device with a lock (25).
From this teaching of Petzl et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to include a lock to prevent accidental opening of the gate which would allow a secured line to escape the device.

Regarding claim 2, the combination device of claim 1 further teach wherein the lock includes a rotating fastener (the lock 25 as introduced in claim 1 is rotatable about the gate as shown in Fig. 4 of Petzl et al.).

Regarding claims 12 and 13, the combination device of claim 1 further teach wherein the lock is a screw-type lock having a screw-type rotating fastener (Figs. 4-6 of Petzl et al.).

Regarding claim 14, the combination device of claim 1 further teach wherein the lock can form a rigid sleeve to cover a portion of the gate and a portion of the frame (Fig. 3 of Petzl et al. as shown).

Regarding claim 15, Abels discloses an apparatus comprising:
a frame (12) having a proximal end and a distal end at opposite ends of an elongated section with a gate opening between the proximal end and the distal end, the 
a gate (14) pivotally attached to the proximal end of the frame to span the gate opening and configured to open and close for access to the interior cavity of the frame, the gate and the frame together forming a closed shape when the gate is closed (Figs. 1-3 as shown); and
a cushion layer (22) secured to and covering a portion of the external surface of the frame (Fig. 1 as shown).
Abels fails to disclose a lock configured to secure the gate relative to the frame, wherein the lock includes a rotating fastener.
Petzl et al. teaches a rotating fastener lock (25).
From this teaching of Petzl et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to include a rotatable lock to prevent accidental opening of the gate which would allow a secured line to escape the device.

Regarding claim 16, the combination of claim 16 further teach wherein the rotating fastener is a screw-type rotating fastener (Figs. 4-6 of Petzl et al.).

Regarding claims 17 and 18, Abels discloses the invention but fails to explicitly disclose wherein the frame and the gate are formed of the same material and wherein the frame and the gate are electro-polished or electro-coated. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the same material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416.

Regarding claim 19, Abels further discloses wherein the frame and the gate are shaped by bending alloy rods into the desired shape (The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. MPEP 2113).

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose a carabiner with a cushion layer wherein the entire internal surface of the frame is not covered by the cushion layer and lock in combination with all the limitations of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677